DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chander et al. (US 2017/0078224).
Regarding Claim 1, Chander et al discloses a system for generating conversation content for communication with a user, the system comprising: a context determination module for determining a context of a conversation to be held with the user (FIG. 1A is a diagram representing an example system 100 configured to determine an accomplishment level 112 and/or a context score 114, arranged in accordance with at least one embodiment described in the present disclosure. In some embodiments, the system 100 may include a conversation module 102 configured to determine the accomplishment level 112 and/or the context score 114) (page 2,paragraph [0023]); a goal determination module for determining at least one goal to be set for the user (In some embodiments, the goal 104 
Regarding Claim 2, Chander et al discloses the system, further comprising: a user behavior modification module for determining a technique for modifying a behavior of the user (In some embodiments, the action may be related to performance of the goal 104 by being related to performance of another goal that is related to the goal 104) (page 5, paragraph [0049]); wherein the determined behavior modification technique is used by at least one of: the content selection module in selecting the set of conversation content elements, and the sequencing module in determining the first order of the conversation content elements (As another example, the content 118 may include a 
Regarding Claim 3, Chander et al discloses the system, further comprising: a delivery module for delivering the selected set of conversation content elements and an indication of the determined first order, for presentation to the user (FIG. 1D is a diagram representing another example system 122 configured to generate a conversation tree 124 to guide a conversation between a user and a virtual agent) (pages 5 and 6, paragraph [0055]).
Regarding Claim 4, Chander et al discloses the system, wherein the context determination module is configured to determine the context of the conversation based on at least one of: a user profile of the user and the nature of a trigger event (In some embodiments, the conversation module 102 may be configured to receive the goal 104 and/or progress data related to accomplishment of the goal 104 by the user. Specifically, the progress data may include one or more of the following types of data: sensor data 106, questionnaire data 108, and user communication data 110. In some embodiments, the conversation module 102 may determine, based on the progress data, the accomplishment level 112 and/or the context score 114) (page 2, paragraph [0024]).
Regarding Claim 5, Chander et al discloses the system, wherein the sequencing module is configured to determine the first order of the conversation content elements 
Regarding Claim 6, Chander et al discloses the system, further comprising: a user input analysis module for analyzing a received user input (In some embodiments, in response to receiving new data reflecting a change in the progress level and/or the progress level label, the conversation may be dynamically updated by selecting new content and/or a new conversation tree) (page 2, paragraph [0022]).
Regarding Claim 7, Chander et al discloses the system, wherein the sequencing module is configured to determine a second order of the conversation content elements based on the analyzed user input (In some embodiments, in response to receiving new data reflecting a change in the progress level and/or the progress level label, the conversation may be dynamically updated by selecting new content and/or a new conversation tree) (page 2, paragraph [0022]).
Regarding Claim 8, Chander et al discloses the system, wherein the goal determination module is configured to determine a plurality of goals for the user (receiving new data reflecting a change in the progress level 
Claims 9 and 14 are rejected for the same reason as claim 1.
Claim 10 is rejected for the same reason as claim 3.
Claim 11 is rejected for the same reason as claims 6 and 7.
Claim 12 is rejected for the same reason as claim 4.
Claim 13 is rejected for the same reason as claim 2.
Regarding Claim 15, Chander et al discloses a computing device for enabling a user to take part in a conversation, the computing device comprising: a display for displaying conversation content to the user (The user interface 307 may include…a touch screen) (page 7, paragraph [0063]); a user input for receiving an input from a user (The user interface 307 may include one or more of the following a keyboard, a stylus, a touch screen, a smart phone, a voice input, voice recognition, a microphone, a mouse, etc.) (page 7, paragraph [0063]); and a processor configured to: receive a set of conversation content elements generated by the system of claim 1 (The conversation module 302 may include instructions and data configured to cause the processor 310 to execute instructions that may cause the computing system 304 to generate a 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2019 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Kwon et al. (US 9,230,544) discloses dual dialog management using a hierarchical dialog task library that may increase reutilization of dialog knowledge.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672